Citation Nr: 0533667	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, based upon a reopened claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the unremarried widow of the deceased 
veteran who had active service from December 1943 to November 
1945, and from January 1948 to August 1949.  The veteran died 
in December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an adjudicative determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in August 2002.  
In September 2003, the appellant appeared and testified at a 
hearing held at the RO before the undersigned.  A transcript 
of that hearing is of record.  

Service connection for the cause of the veteran's death was 
previously denied by final rating actions dated in April 1964 
and December 1991.  An attempt by the appellant to reopen 
this claim was denied by the RO in November 1994 to which the 
appellant filed a notice of disagreement in December 1994.  
This appeal was last before the Board in April 2004, at which 
time the Board reopened the claim and remanded it for 
further, specified development.  As discussed below, the 
additional, evidentiary development requested by the Board in 
the April 2004 remand has not been fully completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran received the Purple Heart Medal for unexplained 
reasons during his first period of active service during 
World War II.  During his lifetime, he was service-connected 
for Grand Mal epilepsy, rated 60 percent disabling from 
December 1961; he was also rated totally disabled due to 
individual unemployability from February 1962.  He died in 
December 1963 as the direct result of injuries sustained when 
a horse fell on him, leading to thrombophlebitis of the right 
leg and a subsequent massive pulmonary embolism.  Various 
medical opinions are of record concerning the nature and 
etiology of a seizure which the veteran experienced 
immediately before his death.  

In the April 2004 remand, the Board noted that the veteran's 
service medical records and his complete VA medical records 
were not of record at that time and directed the RO to 
attempt to locate and obtain these records.  A VA medical 
opinion concerning the merits of the claim was also to be 
obtained "based on the record in its entirety after all 
development has been completed."  

The RO did obtain copies of service medical records dated in 
December 1943, July 1949, and August 1949, as well as copies 
of VA medical records pertaining to the veteran dated from 
June 1950 to December 1963.  The latter did not include a 
complete copy of the autopsy performed after the veteran's 
death.  Only one page of that autopsy, listing only the 
clinical and pathological diagnoses without any discussion of 
the findings on autopsy, is currently of record.  

The claims file returned to the Board begins with the 
appellant's original death benefit claim in January 1964.  A 
stamp on the cover of this file indicates that an inactive 
XC-folder was retired in 1969 to the Federal Records Center 
in Fort Worth, Texas.  This retired file undoubtedly contains 
most of the service medical records and all of the VA rating 
actions pertaining to the veteran during his lifetime, which 
are missing from the current record.  This file may also 
contain the complete autopsy report and additional VA medical 
records relevant to the present appeal.  In any event, the 
Board does not believe that the prior remand directives have 
been fully satisfied or that appellate review can proceed 
until the material contained in the inactive file has been 
obtained and reviewed by a medical expert.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in her 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  At the same time, the AMC or the RO 
should obtain the inactive XC-file which 
was retired in 1969 to the Federal 
Records Center in Fort Worth, Texas; and 
copies of all of the deceased veteran's 
VA medical records, including the 
complete report of the autopsy done after 
the veteran's death in December 1963.  If 
the single page currently of record 
represents the entire autopsy report, 
written confirmation of that fact should 
be incorporated into the record.  

5.  The AMC or the RO should next refer 
the entire record in this appeal, 
including the inactive VA claims file, to 
a medical expert with appropriate 
expertise in order to determine if it is 
at least as likely as not that a service-
connected disability caused or materially 
contributed to the veteran's death.  A 
complete rationale for all opinions 
expressed is required; the VA medical 
expert should specifically comment on the 
1963 autopsy report, as well as the 
various VA and private medical opinions 
already of record (VA medical opinions in 
March 1964 and April 2005; May 1991 
opinion by C. Moore, M.D.; and medical 
opinion by C. Robison, M.D., dated in 
July 2004).  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim based upon 
the reopened claim.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

